Citation Nr: 0022397	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of dental 
trauma, involving teeth number 23 through 26.

3.  Entitlement to service connection for residuals of a 
broken nose.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and associates


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active duty for training from August 13, 
1968, to December 11, 1968.  The veteran subsequently had 
active service from November 1969 to January 1972.  The 
record also suggests that the veteran had another period of 
service in the Wyoming National Guard, which started in 
approximately November 1973.  This period of service is 
unverified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Board notes that the issue of entitlement to service 
connection for PTSD will be addressed in the REMAND section, 
following the decision below.


FINDINGS OF FACT

1.  The record contains a clinical diagnosis of PTSD, lay 
evidence of an in-service stressor, and medical evidence of a 
nexus between the veteran's service and his current PTSD.

2.  The weight of the evidence of record is against the 
veteran's claim of entitlement to service connection for 
residuals of dental trauma, involving teeth number 23 through 
26.

3.  The weight of the evidence of record is against the 
veteran's claim of entitlement to service connection for 
residuals of a broken nose.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  All evidence necessary for an equitable disposition of 
the veteran's appeal as to the claim of entitlement to 
service connection for both residuals of dental trauma and of 
a broken nose has been obtained by the RO.

3.  The veteran's residuals of dental trauma, involving teeth 
number 23 through 26, were not incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

4.  The veteran's residuals of a broken nose were not 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the issue of entitlement to service connection for 
PTSD, the Board finds that the record contains a clinical 
diagnosis of PTSD (as documented in the veteran's VA 
treatment records), lay evidence (presumed to be credible for 
these purposes) of an in-service stressor (the veteran's 
presence at a jeep accident at Cam Rahn Bay), and medical 
evidence of a nexus between the veteran's service and his 
current PTSD (as established by the testimony of T. K., the 
veteran's therapist at the VA, at the veteran's RO hearing).  
As such, the veteran has submitted a well grounded claim.  
See Cohen v. Brown, 10 Vet. App. 128 (1997); see also Caluza 
v. Brown, 7 Vet. App. 498 (1994).


Entitlement to service connection for residuals of dental 
trauma and a broken nose

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609. 

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Upon submission of a well grounded claim, where there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

The veteran's service medical records are apparently 
incomplete and do not contain a separation examination.  A 
November 1973 examination for enlistment in the Wyoming 
National Guard is negative for any clinical notations as to 
either the veteran's nose or jaw.  There are no indications 
of residuals of either dental trauma or a fractured nose.

The veteran's VA treatment records (dated from May 1997 to 
February 1998) are negative for any historical or clinical 
discussion as to the veteran's service and any residuals of 
either dental trauma or a broken nose, although it was noted 
that the veteran had a nasal obstruction.  It was also noted 
that the veteran was scheduled for "ENT" surgery in 
February 1998, but it was canceled as the veteran wanted a 
general anesthesia rather than a local anesthesia.  These 
records do not contain any clinical opinions relating the 
veteran's claimed residuals of dental trauma and a broken 
nose to his service and events therein.

A March 1998 VA ear, nose, and throat examination reflects 
the veteran's reported service medical history, in which the 
veteran fractured his nose twice.  The first time had been 
while the veteran was in boot camp, when he had been hit in 
the nose by another serviceman.  His nose had been packed at 
that time, and some minor surgery might have been performed.  
The second time had been in either 1969 or 1970, when the 
veteran had been assaulted by two other servicemen.  The 
veteran's nose was broken, and he had again sought medical 
care.  The veteran could not remember if he had had any 
manipulations done at that time.  Since these two incidents, 
the veteran had had a great deal of difficulty breathing 
through his nose.  Subsequent to physical examination, the 
diagnosis was prior nasal fracture, with mild external 
deformity.  It was noted that the veteran had a scar on the 
right side of his nose, but there was no major external 
deformity.  There was, however, significant septal deformity, 
with significant nasal obstruction.

A March 1998 VA dental examination reflects the veteran's 
reports of having been assaulted and beaten in the face in 
1969, which resulted in damage to teeth number 23-26.  This 
was treated by root canal therapy, and the teeth were 
ultimately extracted.  The examiner stated that this incident 
seemed rather straightforward and would indicate a rating for 
teeth number 23-26, or Class IIa.

At his RO hearing (conducted in October 1998), the veteran 
testified that he first broke his nose in 1968, while in 
basic training.  (Transcript (T.) at 2).  He had been writing 
some stuff on his basic training pictures, when a fellow 
started reading what he had written.  Id.  The veteran had 
tried to take the picture away from him, but the fellow had 
kicked him right square in the nose.  Id.  The veteran had 
sought medical treatment at that time, which involved having 
his nose packed.  Id.  He had been told that his nose was 
broken.  Id.  The second incident occurred in 1970, when the 
veteran was awakened by two guys who had come into the 
barracks.  (T. at 3).  He woke up to being hit in the face, 
and then the two guys pushed the veteran back and forth 
across the bed, kind of like a ping pong ball.  Id.  The 
veteran's nose had been broken.  Id.  The veteran clarified 
that this episode had occurred at Fort Lewis, Washington, in 
1970.  Id.  When asked if he had known these two people, the 
veteran stated that he got to know them well after the 
incident.  Id.  They had been in his platoon.  Id.  The 
veteran could not recall their names, but they had been 
court-martialed and found guilty.  Id.  The veteran's wife 
testified that she had also known the two people involved.  
(T. at 4).  When asked their names, she stated that they were 
Thomas and Thompson, and one had been called "Red."  Id.  
They had asked the veteran to drop the charges at the 
veteran's wedding.  Id.  When asked if he had sought medical 
treatment after this incident, the veteran indicated that he 
did not remember.  Id.  He thought he had, but he had been 
very foggy at that time, especially right after it happened.  
Id.  The veteran remembered stumbling down the stairs, with 
blood running everywhere, telling them that he had just been 
beat up.  Id.  The veteran remembered nothing after that.  
Id.  When asked what residuals he had, the veteran stated 
that his front teeth had died and that his nose was now 
crooked.  (T. at 5).  His nose would plug up at night, and he 
could not breathe.  Id.  It felt like he was being smothered 
almost.  Id.


III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for residuals of dental trauma 
and a fractured nose.  Additionally, the Board acknowledges 
that the veteran's service medical records are apparently 
incomplete, containing only his induction examination and an 
enlistment examination for the National Guard.  However, the 
Board must adhere to established laws and regulations in its 
determinations.  As such, the veteran's appeal as to both 
service connection for residuals of dental trauma, involving 
teeth number 23 to 26, and for residuals of a broken nose 
must be denied.

With respect to the veteran's residuals of dental trauma and 
of a broken nose, the Board notes that there is competent 
clinical evidence of current disabilities (missing teeth 
noted in the March 1998 VA dental examination and a scar on 
the right side of the veteran's nose, as well as significant 
septal deformity and nasal obstruction, as noted in the March 
1998 VA ear, nose, and throat examination), lay evidence of 
service incurrence (the veteran's assertions and the 
testimony of his wife at the veteran's RO hearing), and 
competent clinical evidence of a nexus, or link, between the 
veteran's current disability and events in service (the 
opinions expressed in the March 1998 VA dental examination 
and ear, nose, and throat examination).  As such, the veteran 
has submitted a well grounded claim of entitlement to service 
connection.  See Caluza v. Brown, supra.  Accordingly, the 
Board must focus its discussion and analysis on the merits of 
the veteran's claim.

In this respect, the Board notes that the veteran's service 
medical records do not corroborate the veteran's assertions 
as to in-service events, i.e., a broken nose in 1968 and 
again in 1970.  While the veteran's service medical records 
are apparently incomplete, they do, however, contain a 
November 1973 enlistment examination, which was conducted for 
enlistment in the Wyoming National Guard.  This examination 
was conducted subsequent to the purported in-service events.  
As to this examination, the Board stresses that it is silent 
for any reports by the veteran as to residuals of dental 
trauma and a broken nose and any pertinent clinical notations 
and findings.  Given this inconsistency, the Board finds the 
veteran's statements (and those of his wife) as to in-service 
incurrence to be of limited credibility and probative value.  
See Curry v. Brown, 7 Vet. App. 59 (1994).

In turn, as to the opinions expressed in the March 1998 VA 
dental examination and ear, nose, and throat examination, the 
Board finds that they are based solely on the history 
reported by the veteran.  To reiterate, this history is not 
supported by the veteran's service medical records, 
specifically the November 1973 enlistment examination, and 
is, therefore, of limited credibility and probative value.  
As the opinions expressed in the March 1998 VA dental 
examination and ear, nose, and throat examination derive 
solely from evidence that is of limited credibility and 
probative value, they, too, are of limited credibility and 
probative value.  Id.

With respect to the veteran's VA treatment records, the Board 
notes that they are silent as to the veteran's service 
medical history and the relationship, if any, between the 
veteran's current dental condition, his scar and septal 
deformity and nasal obstruction and his service and events 
therein.

In light of the above, then, the Board finds the weight of 
the evidence of record to be against the veteran's claim.  
Service connection for residuals of dental trauma, involving 
teeth number 23 to 26, is denied.  Service connection for 
residuals of a broken nose is also denied.

In reaching this determination, the Board acknowledges the 
possible applicability of the Court's holding in O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991) (discussing the Board's 
heightened obligation to explain its findings and conclusions 
and to carefully consider the benefit-of-the-doubt rule where 
service medical records are missing).  In this respect, the 
Board reiterates that the veteran's service medical records 
do contain a copy of an enlistment examination conducted in 
November 1973.  This examination was conducted subsequent to 
the events reported by the veteran to have occurred in 1968 
and 1969 or 1970.  As such, while there is no other 
documentation in the veteran's service medical records as to 
any treatment received by the veteran and any residuals 
sustained therefrom, arguably, such treatment and residuals, 
and perhaps even the purported in-service incidents, would be 
reflected in this later examination report.  However, there 
are no such notations in the November 1973 enlistment 
examination.  Indeed, the examination is completely negative 
for any noted defects, diagnoses, and significant history.

Further, the Board stresses that the RO twice requested from 
the National Personnel Records Center (NPRC) any and all of 
the veteran's service medical records.  In response, NPRC 
first provided the Albuquerque RO with the veteran's service 
medical records in September 1986.  In February 1998, NPRC 
informed the RO that it had provided the Albuquerque RO with 
the veteran's service medical records in September 1986.  Cf. 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  The RO also 
availed itself of NPRC, the U. S. Armed Services Center for 
Unit Records Research (CURR), and the U. S. Army Judiciary in 
its attempt to verify an attack on the veteran that 
purportedly resulted in the court-martial of two fellow 
servicemen.  All responses received were negative.

ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.

Service connection for residuals of dental trauma, involving 
teeth number 23 through 26, is denied.

Service connection for residuals of a broken nose is denied.


REMAND

Upon review of the record, the Board acknowledges the 
extraordinary efforts made by the RO in its attempt to verify 
one of the veteran's reported in-service stressors in 
connection with the veteran's claim for service connection 
for PTSD.  To reiterate, the RO repeatedly availed itself of 
the NPRC, CURR, and the U. S. Army Judiciary in its attempt 
to verify an attack on the veteran that purportedly resulted 
in the court-martial of two fellow servicemen.  Pursuant to 
responses from these entities, the RO was unable to verify 
this reported in-service stressor.

At the veteran's RO hearing, the veteran's VA therapist 
testified that the veteran's PTSD was due both to the in-
service attack by two fellow servicemen and to his presence 
while in Vietnam at a jeep accident, in which the veteran 
stepped on the head of an injured person and got blood all 
over him.  As to the latter reported in-service stressor, the 
Board finds that the RO never attempted to verify it.  
According to the veteran, this incident occurred around March 
1971 at a beach operated by the 59th Field Service at Cam 
Rahn Bay.  The veteran was assigned to the 59th Field Service 
while in Vietnam.  In this respect, the Board points out that 
unit reports, daily logs, etc., could corroborate the 
veteran's reported stressor.

In Gaines v. West, 11 Vet. App. 353 (1998), the Court focused 
its discussion on the importance of determining whether a 
veteran had engaged in combat with the enemy in connection 
with PTSD claims but also addressed, to some extent, VA's 
duty to assist the veteran in development of facts pertinent 
to his claim, once he had submitted a well grounded claim.  
Id.  As noted above, the Board finds that the veteran has 
submitted a well grounded claim of entitlement to service 
connection for PTSD.  However, as just discussed, the RO 
never attempted to verify one of the two reported in-service 
stressors upon which the veteran's therapist has based the 
clinical diagnosis of PTSD.

Accordingly then, the issue of entitlement to service 
connection for PTSD will not be decided pending a REMAND for 
the following actions:

1.  The RO should attempt to verify with 
CURR and NPRC, if appropriate, the 
veteran's report of a jeep accident in or 
around March 1971 at the beach at Cam 
Rahn Bay.  The RO should submit to CURR 
and NPRC not only a description of this 
event, as detailed by the veteran at his 
RO hearing (T. at 6-8), but also copies 
of the veteran's service personnel 
records contained in the veteran's claims 
file, and a copy of the veteran's DD Form 
214.  The RO should request unit reports, 
morning reports, or daily logs, etc. 
covering the timeframe involved.  Any and 
all responses received from CURR and NPRC 
should be incorporated into the veteran's 
claims file.

2.  Upon receipt of CURR's response and 
NPRC's response, if appropriate, the RO 
should review any information obtained.  
If it is indicated that specific, 
additional information is necessary in 
order to verify the veteran's reported 
in-service stressor, the RO should afford 
the veteran an opportunity to respond.

3.  The RO should then review the 
veteran's claim for service connection 
for PTSD and consider all pertinent law 
and regulations, in light of the 
responses received from CURR and NPRC.  
If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of action taken 
and the reasons and bases for such 
action.  The applicable response time 
should be allowed.


In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 


- 12 -


